The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received March 17, 2022, amending Claims 1-15.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “floor processing device” in Claims 1-8, “floor processing element” in Claims 1 and 7, “detection device” in Claim 1, “data processing device” in Claim 1, 2, 4, 5, and 8, “navigation device” in Claim 2, “means of the data communication interface” in Claim 4, and “mopping element” in Claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding Claim 1:
Step 1:
Claim 1 recites a floor processing device comprising: 
a floor processing element configured for acting on a floor surface, 
a detection device configured for detecting a surface parameter of the floor surface, and 
a data processing device configured for 
determining the surface parameter based on [[the]] detection signals detected by the detection device, 
wherein the data processing device has a data memory, which 
stores a recommended use belonging to a surface parameter of the floor surface for using a specific floor processing element, 
wherein the data processing device is set up to 
retrieve the recommended use corresponding to the 
transmit the recommended use to a user via an interface, 
wherein the data processing device is further set up to 
compare a size of at least one first surface area that has a first surface parameter with a size of remaining surface areas of the environment, 
which have a surface parameter that deviates from the first surface parameter, and 
retrieve the recommended use from the data memory corresponding to the surface parameter that corresponds to a largest surface portion from the entirety of the surface 2areas 
and wherein the floor processing device is set up to 
act on a whole of the floor surface including the first surface area and the remaining surface areas according to the same recommended use corresponding to the largest surface portion.

Thus, the claim is directed to a statutory category of invention.  

Step 2A, prong 1:
The limitations “determining the surface parameter based on detection signals detected by the detection device”, “stores a recommended use belonging to a surface parameter of the floor surface for using a specific floor processing element”, “retrieve the recommended use corresponding to the surface parameter from the data memory”, “transmit the recommended use to a user via an interface”, “compare a size of at least one first surface area that has a first surface parameter with a size of remaining surface areas of the environment”, “retrieve the recommended use from the data memory corresponding to the surface parameter that corresponds to a largest surface portion from the entirety of the surface 2areas”, and “act on a whole of the floor surface including the first surface area and the remaining surface areas according to the same recommended use corresponding to the largest surface portion”, when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally review received detection signal to determine a surface parameter, store and retrieve the information from memory, compare a size of surface areas and determine the largest surface portion as well as determine a recommended action of the device by making a judgement using the determined surface parameter since the specific cleaning structure or operation is not claimed.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 1 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
a floor processing device comprising: a floor processing element configured for acting on a floor surface, a detection device configured for detecting a surface parameter of the floor surface (the floor processing element and detection device are outside of the scope of the device, and the claim is merely generally linking the abstract idea to a field of use: mobile floor vacuum devices- see MPEP 2106.05(h)
a data processing device configured to perform the functions recited (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f))
store and retrieve data corresponding to a surface parameter (adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g))
transmit the recommended use to a user via an interface to notify a user of the determined state of the device (the user interface is a generic computer component recited at a high level of generality and is performing a generic computing function of notification that does not meaningfully limit the claim; notifying a user of information, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea - see MPEP 2106.05(e))
compare sizes of the surface areas and direct the device to “act accordingly” (no specific cleaning operation) corresponding to the largest surface portion (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).
For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing device to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of a user interface is a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Providing a user with a notification, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 
Regarding the "transmit the recommended use" and “retrieve the recommended use” limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that transmitting/receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i.  

For these reasons, claim 1 fails to recite an inventive concept.  

Regarding Claim 2:
Claim 2 (Currently Amended): The floor processing device according to claim 1, further comprising a navigation device, which is set up to generate an area map of [[the]] an environment of the floor processing device, wherein the data processing device is set up to enter the surface parameters of the floor surface into the area map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).  

Regarding Claim 3:
Claim 3 (Original): The floor processing device according to claim 1, wherein the interface has a display for showing the recommended use (adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)).  

Regarding Claim 4:
Claim 4 (Original): The floor processing device according to claim 1, wherein the interface has a data communication interface configured for wirelessly communicating with an external terminal, wherein the data processing device is set up to transmit the recommended use to the external terminal by means of the data communication interface or receive information about a processing preference of a user (the user interface is a generic computer component recited at a high level of generality and is performing a generic computing function of notification that does not meaningfully limit the claim; notifying a user of information, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea - see MPEP 2106.05(e)).
  
Regarding Claim 5:
Claim 5 (Currently Amended): The floor processing device according to claim 1, wherein the data processing device is set up to additionally select or vary the recommended use as a function of a processing preference of a user, wherein the 3processing preference is a processing duration or a processing quality of [[the]] a floor processing activity (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).  

Regarding Claim 6:
Claim 6 (Original): The floor processing device according to claim 1, wherein the surface parameter of the floor surface is a type of floor surface (adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)).  

Regarding Claim 7:
Claim 7 (Original): The floor processing device according to claim 1, wherein the floor processing element is a cleaning brush or a mopping element (adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)).  

Regarding Claim 8:
Claim 8 (Currently Amended): A system comprised of [[a]] the floor processing device according to claim 1 and an external terminal, wherein the floor processing device and the external terminal have corresponding interfaces for wireless data communication with each other, and wherein the data processing device of the floor processing device is set up to transmit a recommended use corresponding to a determined surface parameter of the floor surface to the external terminal via the interface or to receive information about a processing preference of a user via the interface (the user interface is a generic computer component recited at a high level of generality and is performing a generic computing function of notification that does not meaningfully limit the claim; external communication of information, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea - see MPEP 2106.05(e)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen et al. US 2014/0166047 A1 (hereafter Hillen et al.).

Regarding Amended Claim 1, Hillen et al. teaches:
 	1. A floor processing device (cleaning appliance 1) comprising: 
a floor processing element (brush 4 and nozzle opening 5) configured for acting on a floor surface (floor 2)(Paragraph [0079]), 
a detection device (device 7 – comprises an electronic camera 8 and lighting element 9) configured for detecting a surface parameter of the floor surface (Figures 6, 7, and Paragraph [0084]), and 
a data processing device (integrated evaluation unit 10) configured for determining the surface parameter based on [[the]] detection signals detected by the detection device (Paragraphs [0087] and [0088]), 
wherein the data processing device has a data memory (non-volatile memory, Paragraph [0101]), which stores a recommended use belonging to a surface parameter of the floor surface for using a specific floor processing element (predetermined cleaning parameters are adapted to the detected floor covering, Paragraphs [0087] and [0104]), wherein the data processing device is set up to retrieve the recommended use corresponding to the processing device is further set up to compare a size of at least one first surface area (floor shown in Figures 9 and 10) that has a first surface parameter (soft floor coverings We detected)  with a size of remaining surface areas of the environment (device creates a map of the space as shown in Figures 9 and 10 based on the marked area), which have a surface parameter (laminated surface La detected) that deviates from the first surface parameter (images of laminated surface are different than carpeted allowing them to be differentiated), and retrieve the recommended use from the data memory corresponding to the surface parameter (laminated surface La detected) that corresponds to a largest surface portion from the entirety of the surface areas (as disclosed in Paragraphs [0102]-[0106], see discussion below),
and wherein the floor processing device is set up to act on a whole of the floor surface including the first surface area and the remaining surface areas according to the same recommended use corresponding to the largest surface portion (see discussion below).  

As shown in Figures 9 and 10, Hillen et al. discloses a cleaning appliance 1 that uses a camera 8 and lighting element 9 to produce images that are processed by an integrated evaluation unit 10 to determine the type of floor surface and therefore type of cleaning operation appropriate for that type of floor surface.  The device then uses the collected information to create a map of the types of floor surfaces present in the cleaning space (Figure 9) and then a map of the type of cleaning operation appropriate for the cleaning space (Figure 10) that is shared via interface with the user.  It would therefore had been obvious to one with ordinary skill in the art at the time of filing that the data processing device is set up as evidenced by its output of the map data to compare a size of carpeted space (We in Figure 9) with the size of the overall remaining map space shown in Figure 9 that also includes a laminated floor space (La in Figure 9).  As shown in Figure 10 and Paragraphs [0102]-[0106], Hillen et al. discloses that the recommend use is retrieved from the non-volatile memory and applied to the different surfaces as appropriate.  Therefore, the recommend use (gentle wet wiping) is performed on the laminated floor space (La) shown in Figures 9 and 10 which happens to correspond to a largest surface portion (relative to tile (Fl), carpet (We), and parquet (Pa) shown in Figure 9) of the entire floor space as claimed.    
Hillen et al. discloses a cleaning appliance 1 that senses the floor and determines the cleaning parameters for a recommended cleaning operation.  In all scenarios the device is “set up to act on a whole of the floor surface” since the broad interpretation of the claim language is roughly that it is “capable without additional set up”.  It is obvious that the Hillen et al. device is capable to clean a whole of the floor surface without additional set up.  That being said, the recommended use corresponding to the first surface area, remaining surface area, and largest surface portion is merely a function of the homeowner/s floor configuration.  Therefore, in a common scenario where the floor of the home consists of a first surface area of tiles, granite, or sealed stoneware, a remaining surface area of linoleum or PVC flooring where the first surface area represents the largest surface area, the Hillen et al. device will operate as disclosed in Paragraphs [0095] and [0096].  Specifically, 
[0095] If no wood color can be detected, this means that there is, for example, linoleum flooring or PVC flooring, or, alternatively, tiles, granite or sealed stoneware (point D). 
[0096] Here too, a relatively low brush speed is preferably selected automatically. The application of moisture is normal in this case. 
In other words, for both the detected floor surfaces, it will use essentially the same recommended use set up.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the device is capable of operating as claimed without modification by merely placing the device into an environment where the floors are different however invoke the same cleaning parameters for operation.

Regarding Amended Claim 2, Hillen et al. teaches:
2. The floor processing device according to claim 1, further comprising a navigation device (camera system that faces forward, Paragraph [0040]), which is set up to generate an area map of [[the]] an environment (Figure 9) of the floor processing device (cleaning appliance 1), wherein the data processing device (integrated evaluation unit 10) is set up to enter the surface parameters of the floor surface into the area map (Figures 9 and 10.  Additionally, the user can manually edit them – Paragraphs [0053]-[0055]).  

Regarding Claim 3, Hillen et al. teaches:
3. The floor processing device according to claim 1, wherein the interface (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]), has a display for showing the recommended use (Figure 10).  

Regarding Claim 4, Hillen et al. teaches:
4. The floor processing device according to claim 1, wherein the interface (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]) has a data communication interface configured for wirelessly communicating with an external terminal, wherein the data processing device is set up to transmit the recommended use to the external terminal by means of the data communication interface or receive information about a processing preference of a user (bidirectional wireless communication disclosed in Paragraph [0018]).  

Regarding Amended Claim 5, Hillen et al. teaches:
5. The floor processing device according to claim 1, wherein the data processing device (integrated evaluation unit 10) is set up to additionally select or vary the recommended use as a function of a processing preference of a user, wherein the processing preference is a processing duration or a processing quality of [[the]] a floor processing activity (user can review and make corrections if necessary, Paragraphs [0053]-[0055]).  

Regarding Claim 6, Hillen et al. teaches:
6. The floor processing device according to claim 1, wherein the surface parameter of the floor surface is a type of floor surface (laminated floor (La), tile (Fl), carpet (We), and parquet (Pa)).  

Regarding Claim 7, Hillen et al. teaches:
7. The floor processing device according to claim 1, wherein the floor processing element is a cleaning brush (brush 4) or a mopping element (wet wiping element).  

Regarding Amended Claim 8, Hillen et al. teaches:
8. A system comprised of [[a]] the floor processing device (cleaning appliance 1) according to claim 1 and an external terminal (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]), wherein the floor processing device and the external terminal have corresponding interfaces for wireless data communication with each other (bidirectional wireless communication disclosed in Paragraph [0018]), and wherein the data processing device (integrated evaluation unit 10) of the floor processing device is set up to transmit a recommended use corresponding to a determined surface parameter of the floor surface to the external terminal via the interface (Figures 9 and 10 and Paragraph [0055] and [0102]-[0104]) or to receive information about a processing preference of a user via the interface (Paragraphs [0053]-[0055]).  

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b). 

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 28, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-8 under Hillen et al. US 2014/0166047 A1 have been fully considered and are not persuasive.  Therefore, the previous rejections stand, however, as necessitated by amendment, new rejections have been modified to address the claim amendments.

Applicant’s arguments with respect to claim(s) 1-8 have been addressed in the above rejection where the Examiner has cited the disclosure that teaches the amended claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC CARLSON/Primary Examiner, Art Unit 3723